DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	The Amendment filed on 24 June 2021 has been entered; claims 1-9 remain pending. 

Response to Arguments
Applicant’s arguments, see Pages 6-7 of the Remarks, filed 24 June 2021, with respect to the objections to claims 1-9 and rejection of claims 7-9 under 35 USC 112(b) have been fully considered and are persuasive.  The objections to claims 1-9 and rejection of claims 7-9 under 35 USC 112(b) have been withdrawn in light of Applicant’s amendments to the claims and the Examiner’s Amendment set forth below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Herman on 07 June 2021.
The application has been amended as follows: 
Regarding Claim 2: within line 3, please replace “Formulation” with –formulation-. 
Regarding Claim 4: within lines 1-2, please replace “any of claims 1 to 2claim 1” with      –claim 1-.
Claim 7, within lines 1-2, please replace “A method comprising adding a formulation during desalination of water wherein” with –A desalination method comprising adding a formulation to feed water of a thermal desalination process, wherein-. 
Regarding Claim 8: within line 1, please replace “Method” with –The method-. 
Regarding Claim 9: within line 1, please replace “Method” with –The method-. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/CLARE M PERRIN/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        07 July 2021